 1                                                                         Hon. Richard A. Jones

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 6
     UNITED STATES OF AMERICA,                      No. CR18-049RAJ
 7
                                Plaintiff,          ORDER DENYING WITHOUT
 8                                                  PREJUDICE DEFENDANT’S MOTION
            v.                                      FOR REVIEW AND DISCLOSURE OF
 9                                                  LAW ENFORCEMENT OFFICER FILES
     ERIC WOODBERRY,                                AND RECORDS
10

11                              Defendant.

12
            THIS MATTER has come before the Court upon Defendant’s Motion for Review
13
     and Disclosure of Law Enforcement Officer Files and Records. Having considered the
14
     motion, the Government’s response, and the files and pleadings herein,
15
            IT IS ORDERED that Defendant’s motion (Dkt. #52) is DENIED without prejudice
16

17   to being renewed after the parties have met and conferred to determine if disclosure of the

18   records at issue can be accomplished without Court intervention.

19          DATED this 5th day of March, 2019.

20

21
                                                           A
22                                                         The Honorable Richard A. Jones
                                                           United States District Judge
23

24   ORDER DENYING WITHOUT PREJUDICE
     DEFENDANT’S MOTION FOR REVIEW AND
     DISCLOSURE OF LAW ENFORCEMENT
     OFFICER FILES AND RECORDS – 1
